Title: To George Washington from Charles Pinckney, 8 January 1792
From: Pinckney, Charles
To: Washington, George



Sir
Charleston [S.C.] January 8th 1792

My absence from Charleston has prevented my acknowledging sooner your favour of the 8th inclosing Mr Jefferson’s opinion on the subject of a proposed application from the Executive of this State for the redelivery of certain fugitives charged by the Grand Jury of this District with having forged the Indents assumed by the Union.
The Constitution having very properly delegated the management of all our foreign concerns to the General Government I considered it as my Duty not to have any intercourse of consequence with a foreign power or its dependencies without your knowledge & concurrence—it was for this purpose the draught was submitted & as Mr Jefferson appears to differ in opinion with me, the respect I have for his experience of public affairs & his knowledge of the Usages of Nations is such that I immediately directed the Attorney General not to transmit the application; &

shall rely on the firmness & exertions of the General Government to relieve us from one of the most serious & growing inconveniences under which our laws at present labour.
In the demand intended to have been made it was not expected that Governour Quesada’s powers would extend to the delivery of the fugitives, but it was hoped that when he had recieved this official information respecting their characters & crimes, it might be a reason with him to endeavour to prevent for the present their resorting to St Augustine in such numbers, & of ultimately producing an arrangement upon safe principles for the delivery of fugitives charged with crimes acknowledged to be such by all Mankind.
It is the opinion of some well informed Gentlemen of the Law, that an application for persons charged with felonies is perfectly consistent with the Usages of Nations, notwithstanding there may be no Convention between them on the Subject—It is true in such cases there can be no right to demand, but it may be expected, that as by the Law of Nations “they are not only bound to observe Justice with respect to each other but to abstain from every thing which may violate it”—it is in some degree their duty & certainly their interest to attend to such applications when accompanied by the Opinion of a Grand Jury or other equally presumptive proof of the probability of Guilt according to the mode of administering Justice in the countries from which they fled.
I will acknowledge, that in treasons, or offences against the Government, as in the instances of Paoli & Calonne, there is a difficulty in drawing the line between such as are acknowledged generally to be crimes & such as are only rendered so by tyrannical Laws—but with respect to what the Law denominates felonies, the difficulty in a great measure ceases, for however they may vary in their modes of trial, the opinions of all civilised nations are generally the same with respect to the nature & extent of the Crimes of Murder, Piracy, Barratry, Forgery & others equally destructive to the order of Society—particularly Piracy, Barratry & Forgery, on the preventing of which by the strict & regular punishment of offenders must very much depend the intercourse necessary between trading Nations.
There are some Countries of consequence in the Commercial World that have large funded public Debts, the Evidences of which circulate through every part of Europe—great numbers

of foreigners are interested in the English funds, & many in the American—to these Countries therefore few Crimes can be so extensively dangerous as the forgery of their public securities, & from their general & growing circulation it must be the interest & will no doubt be the policy of all the Governments whose citizens or Subjects are interested, to cooperate in the detection & punishment of counterfeiting them.
It is admitted that between most of the adjoining European Nations conventions exist for the delivery of fugitives—the example of so great a proportion of the oldest & most informed powers proves they concieve it necessary to the compleat administration of their criminal Laws that there should not be asylums in their neighbourhood where Offenders may resort & remain with impunity, it being equally the policy of every Government whether free or otherwise, to protect their inhabitants from the effects of private violence & fraud.
In England, such is the danger of forgery that it is a crime seldom pardoned, & demands have often been made by their Government for fugitive offenders who have been delivered & afterwards tried & executed in England—the case of Longchamps is a different one—he had committed a crime within the United States for which he was punishable, & was tried & suffered severely—he had also I think long before the commission of the crime become an american citizen, & as we maintain a different doctrine from the English & some other European Nations upon the right of a person to change his allegiance, if Congress had possessed the power they were wise to refuse the demand, particularly as the State in which the offence was committed had provided a remedy & Longcha⟨mps⟩ was at the time of the demand suffering what the Laws of Pennsylvania had determined to be an adequate punishment—Congress were also right to refuse a ratification of the Consular Convention with France, because the Convention was essentially different from the scheme by which the Minister was instructed to form it—It gave if I recollect uncommon immunities & exemptions to the Consuls & vice Consuls—it created tribunals unknown to & in many instances repugnant to the Constitutions & Laws of the States they were to be placed in, & seemed from its whole tenor to have been designed for the purpose of establishing a connected & extenti[v]e corps of political Agents through every part

of the Union to communicate intelligence & circulate such opinions upon public subjects as it might be the interest of France to diffuse & impress, & had the appearance of stipulating that the edict of August 1669 respecting emigration should be fully executed in this Country, & that no french subject should remove to or become a citizen of the United States without the permission of their Court.
From the most attentive consideration of the Subject I am of opinion, that from the interest commercial Nations have in the detection & punishment of forging the evidences of their public Debts they have been & must be in the habits of applying for fugitive Offenders of this sort—Mr Jefferson admits that agreements exist very generally between adjoining Nations, & although the Laws of England do not authorize the delivery of fugitives from other places, yet I think there is no doubt that the Government of that Country have always been in the Custom of applying for the delivery of fugitive offenders whose crimes were of a Nature that might affect the public credit.
  In August 1763 Rice the Broker who had committed a forgery by which he had recieved upwards of £4000 of the South Sea Stock, upon its discovery fled to Cambray in french flanders whose inhabitants he was informed possessed peculiar privileges with respect to fugitives—on an application to his Britannic Majesty he directed his Ambassador at the Court of France to apply for his delivery—the french Court immediately consented, & Rice was sent under Guard from Cambray to London & there tried & executed—this is a case precisely in point, as is the instance of Isaacs or Baron who having committed a forgery of the English Bank Bills fled to Calcar in Prussia & on application was sent in custody from thence to Ostend & there executed. On this occasion every Court in Europe shewed their zeal for bringing Isaacs to punishment—from these & other cases which could be produced to shew that the Court of London has frequently in remarkable instances of fraud applied for fugitives & that it is the practice of almost every other European power to do so, I concieve with deference, that such applications are not only consistent with the Usages of Nations, but that the intercourse necessary between such as have transferrable Stock makes it proper they should take place in cases affecting the public credit: resting it with the power in whose dominions they are found to

determine whether from the Nature of the charge & testimony accompanying it there is such an appearance of Guilt as will warrant the delivery of the persons applied for.
  I can assure Sir that unless something is done, & that soon & with decision, the Laws of the Southern States must from their neighbourhood to the Floridas be extremely weakened. at present there are no less than four persons, most of them probably in Florida, against whom Bills have been found for forgery of the evidences of the public Debt of the Union & this State, & persons going off every day with their properties to defraud their Creditors—I have frequent applications from those injured by such conduct but from the receipt of Mr Jefferson’s Letter I shall decline interfering any manner either with respect to Offenders against the Laws or debtors until I shall be favoured with an answer from yourself or him on the subject, by whose opinions it is my wish always to be governed—I am with respect & attachment Your most obedient servant

Charles Pinckney

